Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 7, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144595 & (73)(74)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 144595
                                                                     COA: 296307
                                                                     Wayne CC: 09-002410-FC
  VICTOR LEON WILSON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion to accept appellate pro per supplemental filing
  is GRANTED. The application for leave to appeal the December 15, 2011 judgment of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court. The motion to remand is
  DENIED.

        CAVANAGH and MARILYN KELLY, JJ., would grant leave to appeal.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 7, 2012                    _________________________________________
         t1031                                                                  Clerk